Citation Nr: 1447805	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  08-06 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher rating in excess of 30 percent for a service-connected cervical spine disability from June 18, 2008.

2.  Entitlement to a higher initial rating for service-connected lumbar disc disease, rated as 10 percent disabling prior to May 7, 2012, and as 40 percent disabling from that date.

3.  Entitlement to service connection for bilateral hearing loss.
 
4.  Entitlement to service connection for a left upper extremity neurological disability to include left cubital tunnel syndrome and left upper extremity radiculopathy.
 
5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected sinusitis with traumatic deviated septum.

REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in St. Petersburg, Florida.  In June 2007, the RO granted service connection for a cervical spine disability and assigned a 10 percent disability rating effective February 7, 2007.  The RO also denied service connection for lumbar strain and bilateral hearing loss.  In December 2007, the RO denied service connection for sleep apnea.  In September 2008, the RO denied service connection for left cubital tunnel syndrome and granted a higher 30 percent rating for the Veteran's cervical spine disorder effective June 18, 2008.  In November 2009, the RO denied a total disability rating based on individual unemployability (TDIU), and granted service connection and a 10 percent rating for lumbar disc disease, effective February 7, 2007.

A Travel Board hearing was held in January 2012 with the Veteran in St. Petersburg, Florida, before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In an April 2012 decision, the Board dismissed the Veteran's withdrawn appeal regarding an apportionment of his VA compensation, denied a rating in excess of 10 percent for the cervical spine disability prior to May 19, 2008, and granted a higher 20 percent rating for that disability during the period from May 19, 2008 to June 28, 2008.  The Board remanded the appeal as to the remaining issues for additional procedural and evidentiary development.  

In an October 2012 rating decision, the Agency of Original Jurisdiction (AOJ) granted a higher 40 percent rating for the lumbar spine disability effective May 7, 2012, granted entitlement to a TDIU, and granted a higher 30 percent rating for adjustment disorder with depressed mood.  With regard to the latter two issues, since the Veteran did not appeal the ratings or effective dates assigned, these claims are not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence does not show that the Veteran has hearing loss that manifested during active service.  Nor does the evidence show that hearing loss was manifested to a compensable degree within the first post-service year, or is otherwise related to service.

2.  The preponderance of the competent and credible evidence does not show that the Veteran's obstructive sleep apnea manifested during active service.  Nor does the evidence show that obstructive sleep apnea is otherwise related to service or a service-connected disability.

3.  The preponderance of the competent and credible evidence indicates that the Veteran has left cubital tunnel syndrome, which began many years after his active military service and is not related to service or a service-connected disability.  The preponderance of the evidence shows that he does not have cervical radiculopathy of the left upper extremity.

4.  From June 18, 2008, ankylosis of the cervical spine is not demonstrated.  He does not have IVDS resulting in any incapacitating episodes under the governing rating criteria.

5.  During the period prior to May 19, 2008, the Veteran's lumbar disc disease with old compression fractures of the lower thoracic spine was manifested by pain with some limitation of motion, his remaining functional range of motion was significantly better than 60 degrees of flexion; ankylosis is not shown.  He does not have IVDS resulting in any incapacitating episodes under the governing rating criteria.

6.  During the period from May 19, 2008 to May 7, 2012, the Veteran's thoracolumbar spine disability was manifested by some painful limitation of motion, his remaining functional range of motion was better than 30 degrees of flexion; ankylosis is not shown.  He does not have IVDS resulting in any incapacitating episodes under the governing rating criteria.
 
7.  During the period from May 7, 2012, the Veteran's thoracolumbar spine disability is manifested by painful limitation of motion, with no ankylosis.  He does not have IVDS resulting in any incapacitating episodes under the governing rating criteria.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated in military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  Obstructive sleep apnea was not incurred in or aggravated by military service or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  A left upper extremity neurological disability to include left cubital tunnel syndrome and left upper extremity radiculopathy was not incurred in or aggravated by service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).

4.  From June 18, 2008, the criteria for a rating in excess of 30 percent rating for a bulging disc at C3-4 and herniated disc at C5-6 with cord encroachment have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2013).

5.  During the period prior to May 19, 2008, the criteria are not met for a disability rating higher than 10 percent for the service-connected thoracolumbar spine disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013). 

6.  During the period from May 19, 2008 to May 7, 2012, a higher 20 percent rating is warranted for the service-connected thoracolumbar spine disability.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2013). 

7.  During the period from May 7, 2012, the criteria are not met for a disability rating higher than 40 percent for his service-connected thoracolumbar spine disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Here, a February 2007 notice letter was sent to the Veteran regarding his initial service connection claims, including for hearing loss, prior to the June 2007 rating decision on appeal.  A June  2007 notice letter was sent to the Veteran regarding his claim for service connection for sleep apnea, prior to the December 2007 rating decision on appeal, and a March 2008 notice letter was sent to the Veteran regarding his claim for service connection for a disability of the left upper extremity, prior to the September 2008 rating decision on appeal.  

With respect to the claims for higher initial ratings for cervical and lumbar spine disabilities, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additional notice was sent in December 2007 and May 2008 with regard to the cervical spine disability.

The appellant has received all required notice concerning these claims.  Moreover, he has not alleged any prejudicial error in the content or timing of the notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), private medical records, VA outpatient treatment records, records from the Social Security Administration (SSA), and arranged for several VA compensation examinations.

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  With regard to the claims for service connection for bilateral hearing loss, obstructive sleep apnea, and radiculopathy of the left upper extremity, the VA examinations of record provide the necessary opinions and supporting rationales to adjudicate these claims.  With respect to the claims for higher initial ratings for cervical and lumbar spine disabilities, only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2013).  Here, the most recent VA compensation examination for the spine was conducted in May 2012.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Board finds that the VA examinations are adequate as they provide the information needed to properly rate his spine disabilities.  38 C.F.R. §§ 3.327(a), 4.2.

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms.  Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected psychiatric disorder to provide probative medical evidence for rating purposes.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide these claims.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482   (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).

As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991). The Board concludes that the appellant was afforded adequate examinations. 

The Board further finds that the RO has substantially complied with its April 2012 remand orders.  In this regard, the Board directed that additional treatment records be obtained, an additional VA medical opinion be obtained regarding sleep apnea and the claimed radiculopathy of the left upper extremity, and an additional VA examination be conducted regarding the spine disabilities.  Additional VA treatment records have been associated with the claims file, and the requested VA medical examinations and opinions have been obtained.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board concludes that all the available records and medical evidence have been obtained in order to make a determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the January 2012 Board hearing.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service Connection

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases like sensorineural hearing loss and other organic diseases of the nervous system are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Sensorineural hearing loss and radiculopathy, as organic diseases of the nervous system, are considered conditions listed in C.F.R. § 3.309(a), while sleep apnea is not.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  Supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Hearing Loss

The Veteran contends that he has bilateral hearing loss that was incurred during active duty as a result of noise exposure.

For purposes of applying the laws administered by VA, impaired hearing will only be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  That said, to establish entitlement to service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

A review of the evidence reflects that the Veteran has a current bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  See report of April 2012 VA examination. Hence, resolution of this appeal turns on whether this disability is attributable to his military service.  

The Veteran served on active duty in the U.S. Marine Corps from May 1983 to February 1990, and his primary military occupational specialty was that of a helicopter pilot.  He did not receive any combat citations and had no foreign service.  He had seven months of sea service.  After a review of all of the evidence of record, including the Veteran's statements and testimony, the Board finds that his military service is consistent with noise exposure. 

Service treatment records (STRs) are entirely negative for complaints or treatment of hearing loss.  Audiometric testing was conducted on several occasions during service.  Prior to active duty, in October 1982, testing revealed right ear decibel thresholds of 10, 5, 10, 15, 15, and left ear decibel thresholds of 15, 15, 15, 20, and 20, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  In December 1983, testing revealed right ear decibel thresholds of 5, 5, 5, 5, and 5, and left ear decibel thresholds of 15, 10, 10, 10, and 10.  In August 1984, testing revealed right ear decibel thresholds of 15, 15, 15, 15, and 20, and left ear decibel thresholds of 10, 15, 20, 20 and 20.  In August 1984, testing revealed right ear decibel thresholds of 15, 15, 15, 15, and 20, and left ear decibel thresholds of 10, 15, 20, 20 and 20.  Audiometric testing on separation examination in November 1989 revealed right ear decibel thresholds of 5, 10, 15, 15, and 15, and left ear decibel thresholds of 10, 10, 15, 15, and 20, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.

In his initial service connection claim in February 2007, the Veteran claimed service connection for hearing loss due to noise exposure.  He did not report a date of onset.

Post-service medical records are negative for hearing loss until 2007.  On VA audiological compensation examination in June 2007, the Veteran complained only of tinnitus.  He said he did not notice any hearing difficulty, but his wife did.  He reported that he was a fighter pilot in service, was expert with rifle and pistol, and only intermittently used hearing protection in service.  He reported occupational noise exposure during occasional construction work when work was slow at his regular occupation of mortgage banking.  He reported possible recreational noise exposure when he was a younger man, from hunting.  He had stopped this activity due to his back disability.  Audiometric findings revealed right ear decibel thresholds of 20, 15, 25, 30 and 25, and left ear decibel thresholds of 35, 20, 25, 35 and 35, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  Speech recognition scores using the Maryland CNC Test were 96 percent in the right ear and 92 percent in the left ear.  The examiner diagnosed mild sensorineural hearing loss in each ear with constant tinnitus.  The Board notes that a hearing loss disability of the right ear was not shown at this examination, but a hearing loss disability of the left ear was shown.  See 38 C.F.R. § 3.385.  

The VA examiner stated that the Veteran's hearing was within normal limits during service on audiometric testing in 1979, 1982, 1983, 1984 and 1990, and opined that the Veteran's bilateral hearing loss is not as likely as not due to noise exposure from military service.  She stated that his service treatment records indicated that his hearing was within normal limits at the time of separation.  The examiner opined that his hearing loss has occurred since that time and did not follow a typical pattern of noise-induced hearing loss.  She indicated that the extent and pattern of this hearing loss suggested normal aging of the mechanism, and opined that his hearing loss cannot be directly attributed to noise exposure from military service.

On private audiological examination in August 2007, the audiologist diagnosed hearing loss and tinnitus, and noted that the Veteran had 13 years of military service as a helicopter pilot.  No opinion regarding etiology was given.

In a January 2008 letter, the Veteran said that throughout his service he chose not to wear his provided hearing protection while flying helicopters "for survival purposes."

On VA audiological consult in September 2011, the Veteran reported that the onset of his hearing loss was 10+ years ago, while his tinnitus began 20+ years ago.  He reported military noise exposure in the military from helicopters and gunfire and occupational noise exposure in construction, and denied recreational noise exposure.  Audiometric findings revealed right ear decibel thresholds of 20, 25, 35, 25, 25, and left ear decibel thresholds of 25, 30, 35, 35, and 20, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  The diagnosis was binaural sensorineural hearing loss that was stable when compared to his most recent exam in June 2007.  Speech recognition scores were 96 percent in the right ear and 92 percent in the left ear.  The Board notes that a hearing loss disability of the right ear was not shown at this examination.  See 38 C.F.R. § 3.385.  

At his January 2012 Board hearing, the Veteran testified that he did not know he had hearing loss until a routine examination in 2006.  He reported noise exposure in service from helicopters and shooting weapons.  He said that after service he worked as a loan officer in the mortgage business, and did not have hobbies that exposed him to noise.

On VA audiological compensation examination in April 2012, audiometric findings revealed right ear decibel thresholds of 25, 20, 25, 35 and 30, and left ear decibel thresholds of 20, 25, 30, 35 and 40, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  Speech recognition scores using the Maryland CNC Test were 94 percent in the right ear and 90 percent in the left ear.  A hearing loss disability of the right ear was still not shown at this examination.  See 38 C.F.R. § 3.385.  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Although interest may affect the credibility of testimony, it does not affect competency to testify. Cartwright v. Derwinski, 2 Vet. App. 24 (1991).

In determining whether statements submitted or made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other  evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent  statements, internal inconsistency of statements,  inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness  demeanor).

The Veteran's STRs, including his entrance and separation examinations, are unremarkable for complaints of noise-related injury to his ears or treatment or a diagnosis of hearing loss.  There is also no evidence of a hearing loss disability under 38 C.F.R. § 3.385 in the left ear until 2007, several years after separation, and no evidence of such hearing loss in the right ear.

In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But in cases, as here, where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been  recorded in the STRs.  See Kahana v. Shinseki, 24 Vet App  428 (2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical  related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.)  In this circumstance, the Board must make two  preliminary findings in order to rely on this inference (see Kahana):  First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the STRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.  Second, if the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability,  the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223  F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v.  Principi, 17 Vet. App. 261 (2003).

This particular Veteran served during peacetime, and the evidence shows that he did not serve in combat.  Accordingly, the acoustic trauma he claims to have sustained during his service did not occur in combat.  Moreover, his STRs appear to be complete in relevant part, in turn meaning it is acceptable for the Board to have expectation of some complaint, treatment or diagnosis regarding his hearing acuity while in service, which there was not.  This evidence weighs against the notion that his hearing loss began in service.  This does not preclude granting service  connection, because even disorders initially diagnosed after service may be service connected if the evidence, including that pertinent to service, establishes  the disorder was incurred in service.  See 38 C.F.R. § 3.303(d).

Here, after reviewing all the relevant lay and medical  evidence, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has not  experienced continuous hearing loss symptoms since service.  The Veteran himself has stated that he did not notice any hearing loss, even as recently as 2007.  

The post-service medical evidence does not reflect any complaints or treatment related to hearing loss for more than 17 years following the conclusion of his service.  And, as noted above, he did not even have a hearing loss disability of the right ear for VA purposes.  And while it is true he need not have received continuous treatment for his hearing loss during those many intervening years after the conclusion of his service up to the present, only persistent or recurrent symptoms, the absence of any intervening complaints or findings related to  this disability for so long after service is a factor weighing against continuity of symptomatology.  38 C.F.R. §  3.303(b). See also Maxson v. Gober, 230 F.3d 1330  (Fed. Cir. 2000) (ruling that a prolonged period without  medical complaint can be considered, along with other  factors, as evidence of whether an injury or a disease was  incurred in service resulting in any chronic or persistent  disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991)  (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability). 

The Veteran did not claim that hearing loss symptoms began in service until filing his current VA disability compensation claim in 2007.  Such statements made for VA disability compensation purposes are of lesser probative value when in contradiction to histories he previously provided.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the  Veteran's statements, it may consider whether self-interest  may be a factor in making such statements).  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of hearing loss symptoms since service.  Moreover, the evidence, including the Veteran's own statements, demonstrates that although he had noise exposure in service, he also had post-service noise exposure while performing construction work.

Moreover, the VA examiner has disassociated any current hearing loss from service, after clinical examination and a review of his claims file and medical records.  The June 2007 VA examination report is of high probative value because the examiner is qualified to comment on the etiology of this claimed disorder, examined the Veteran, reviewed his medical records, and considered the Veteran's reported history of acoustic trauma both during and after service.  The examiner had the benefit of reviewing the Veteran's claims file and, thus, not only considered what is said to have occurred  during service but also during the many years since.  The examiner specifically opined that his hearing loss has occurred since service and did not follow a typical pattern of noise-induced hearing loss.  She indicated that the extent and pattern of his hearing loss suggested normal aging of the mechanism.  The June 2007 opinion is well-reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, the Board notes that there is no competent evidence of record linking the current left ear hearing loss to service, and no evidence of sensorineural hearing loss  manifested to a compensable degree within the first post-service year.  As noted, there is no hearing loss in the right ear in accordance with 38 C.F.R. § 3.385.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Although the Veteran testified that a private audiologist told him his hearing loss was related to noise exposure service, the private medical records do not verify this statement.  Moreover, the connection between what a physician said and a layman's  account of what the physician purportedly said, filtered as it was through a layman's sensibilities, simply is too attenuated and inherently unreliable to constitute competent  medical evidence in support of a claim for service  connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Although the Veteran himself has asserted that his current hearing loss is related to noise exposure in service, he has not been shown to have the necessary training or expertise to competently provide a medical nexus opinion as to the etiology of his sensorineural hearing loss, which is not the type of condition that is readily amenable to probative lay comment regarding its appropriate diagnosis and etiology.

The Board therefore finds that the most probative evidence is against the claim.  And since, for the reasons and bases  discussed, the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor, and his claim for service connection for  bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Sleep Apnea

The Veteran contends that he has sleep apnea that is due to or aggravated by his service-connected sinusitis with traumatic deviated septum.  He does not contend that this disability began in service.

Medical records reflect that the Veteran has current obstructive sleep apnea (OSA).  See May 2007 private sleep study.  Hence, resolution of this appeal turns on whether this disability is attributable to his military service.  

STRs are entirely negative for complaints, treatment, or diagnosis of sleep apnea.  There is no medical evidence of OSA for years after service.

Private medical records from M.K.O., M.D., dated in 2007 reflect treatment for sleep apnea.  It was noted that the Veteran had a medical history of chronic sinusitis, bronchitis, and chronic back pain, and was seen for possible sleep apnea and cough.  It was noted that the Veteran was a chronic smoker, one pack per day for 20 years, and drank 5 or 6 drinks of alcohol daily.  On examination of the nose, there was an erythematous mucosa, and his throat was mildly crowded with an elongated uvula.  The diagnostic impressions were chronic cough, chronic sinusitis, allergic rhinitis, asthmatic bronchitis, obstructive sleep apnea, hypertension, chronic smoker, and chronic back pain.

The technician's notes from the May 2007 sleep study reflect that the Veteran reported that he had 6 drinks that evening, and the examiner stated that he smelled like alcohol.  It was also noted that he had a deviated septum, and snored loudly.  Another sleep study was done in September 2007, but the study was ended early, as the Veteran was having arm pain and also complained of nasal congestion, and wanted to go home.  

On VA examination in November 2007, the Veteran reported that since he fractured his nose, he had problems snoring and difficulty staying asleep.  He currently used a CPAP machine.  After an examination, the examiner opined that the Veteran's sleep apnea was less likely as not (less than 50/50) probability caused by or a result of deviated nasal septum with sinusitis.  The rationale for this opinion was that based on a thorough review of the medical literature, a deviated nasal septum or chronic sinusitis does not cause sleep apnea by itself.  The examiner indicated that there are many other factors causing it in a patient, and then listed multiple possible causes of sleep apnea, with extensive citations to medical literature.  Some of the listed risk factors were a small pharyngeal airway, male gender, older age, increased body mass index, and alcohol use.  The list did not include deviated nasal septum or sinusitis.  

In a January 2008 statement, the Veteran said that Dr. O. would submit a letter to the effect that his sleep apnea was directly related to his service-connected sinusitis and deviated septum.

In a brief handwritten note dated in February 2008, a private physician, Dr. O., stated that the Veteran had OSA due to a deviated septum and chronic sinusitis which occurred during service, and was not related to any obesity issue.  Dr. O. did not provide any rationale for this opinion.

At his January 2012 Board hearing, the Veteran testified that he was treated for sinusitis in service.  He said he did not seek or receive treatment for sleep apnea in service.  He said he broke his nose during a hard landing in service in 1988, and that his private physician linked his sleep apnea to his nasal injury.

There are no VA or private medical records of treatment for OSA between 2007 and 2012.  

On VA examination in May 2012, the examiner diagnosed OSA and noted that the claims file had been reviewed.  The examiner opined that it was less likely than not (less than 50 percent probability) that the OSA was proximately due to or the result of the Veteran's service-connected sinusitis and deviated septum.  The examiner stated that obstructive sleep apnea is caused by decreased muscle tone in the upper airways.  This can lead to collapse of the muscles of the airway during sleep.  This is a physiological defect and in no way would be related to nasal obstruction or sinusitis.  The examiner stated that he had reviewed the medical literature including the causes and/or risk factors for sleep apnea.  Sinusitis and nasal obstruction are mentioned.  His nasal passages were both open on current examination, more so on the right side.  More important, his medical records for the past few years are totally silent for complaints consistent with sinusitis or nasal obstruction.  He used CPAP intermittently, and had been given samples of a nasal steroid by his private physician.  The examiner concluded that it was his professional opinion that there was "no way" the sinusitis or nasal obstruction (even if present) would have caused or aggravated his obstructive sleep apnea.  He noted that a CT scan of the sinuses showed no significant sinus disease.  There was severe nasal deviation, but the nasal passages were patent (open).

A June 2012 note by Dr. O. reflects that the Veteran was seen because he requested a medical opinion from him regarding any relationship between sleep apnea with his deviated septum and chronic sinus disease.  The Veteran reported that he quit smoking, but he still had problems with nasal obstruction and could not tolerate CPAP.  Dr. O. stated that the Veteran had severe OSA.  He said that sleep apnea is due to airway collapsibility secondary to abnormal upper airway anatomy, aggravated by obesity and septal deviation.  He suggested that the Veteran see an ear, nose, and throat (ENT) doctor to determine the degree of nasal obstruction.  He stated, "In my opinion, nasal obstruction likely implicate his obstructive sleep apnea."  No rationale was provided.

After a careful review of all of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.

The evidence does not reflect, and the Veteran does not contend, that his current OSA began in service.

It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, so long as the Board provides adequate reasons and bases.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The record contains evidence weighing both for and against the claim.  Evidence weighing in favor of the claim includes the medical opinions by Dr. O., suggesting that OSA was caused or aggravated by sinusitis or nasal septal deviation.  The Board notes that Dr. O. did not provide a supporting rationale for his opinions, or reference any pertinent medical literature.  See Nieves-Rodriquez, supra.  Furthermore, he said that the Veteran should see another doctor to determine the degree of any septal deviation, suggesting that he does not know this himself.  Finally, competent medical evidence of record demonstrates that although the Veteran has a nasal septal deviation, his nasal passages are open.  All of these factors greatly reduce the probative value of Dr. O.'s opinions.

Evidence weighing against the claim includes the November 2007 and May 2012 VA examination reports.  The November 2007 and May 2012 VA examiners collectively opined that the Veteran's service-connected sinusitis with deviated septum did not cause or aggravate his current OSA.  These medical reports are competent, of high probative value, and are fully adequate for compensation purposes.  See Nieves-Rodriquez, supra (the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners had the benefit of reviewing the Veteran's medical records and his current reported history and complaints in conjunction with medical findings on examination, as well as the cited medical literature, and provided supporting rationales. 

The Board finds that the November 2007 and May 2012 VA medical opinions are more probative than that of Dr. O., as the examiners provided clear opinions and offered adequate supporting rationales after an examination of the Veteran and a thorough review of the medical evidence, including the prior opinions by Dr. O. 

Although the Veteran contends that he has OSA due to his service-connected disability of sinusitis with deviated septum, he is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue of whether OSA is related to service or a service-connected disability fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."

The Board finds that the most probative evidence demonstrates that the Veteran's OSA is not related to his military service or a service-connected disability.  Even considering the Veteran's lay testimony with regard to the matters it is competent to address, the most probative evidence weighs against the claim of entitlement to service connection. 

As the preponderance of the evidence is against the claim for service connection for OSA, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Left Upper Extremity

Service connection is currently in effect for degenerative disc disease of the cervical spine and radiculopathy of the right upper extremity associated with the cervical spine disability.

The Veteran currently contends that he has left upper extremity radiculopathy due to his service-connected cervical spine disability.

STRs are negative for neuropathy of the left upper extremity.  In October 1983, he was treated for cervical/upper thoracic strain/spasm, in June 1986 he had back/neck strain, and in June 1988 he had cervical strain.  On separation examination in November 1989, the Veteran's upper extremities were listed as normal.  It was noted that the Veteran had no complaints.

Post-service medical records reflect treatment for degenerative disc disease of the cervical spine.  As discussed below, there is no medical evidence showing a current disability of cervical radiculopathy of the left upper extremity. 

On VA spine examination in June 2007, the Veteran reported that he injured his neck as a result of a hard helicopter landing onto a troop carrier, and injured his cervical spine again in 1988 while lifting weights.  He reported constant daily neck pain radiating down the right arm.  He did not report any symptoms with regard to the left upper extremity.  On examination of the upper extremities, there was full motor strength in the muscles of the left upper extremity, normal sensation, and normal reflexes.  The Veteran reported that he was unemployed due to neck and right arm pain.  The diagnosis was degenerative disc disease of the cervical spine.  The examiner related his right arm symptoms to his cervical spine injury.  A disability of the left upper extremity was not diagnosed.

In March 2008, the Veteran filed his original claim for service connection for radiculopathy of the left upper extremity secondary to his service-connected cervical spine disability.

A May 2008 examination report by a private physician, G.S., M.D., reflects that the Veteran complained of pain in the neck, right arm and hand, and low back.  The diagnostic impression was right C5-6 disc herniation, lumbar sprain with left leg radiculopathy, and healed fractures of the right hand.  

On VA spine compensation examination in June 2008, the Veteran reported that since his last examination in 2007, his left upper extremity had bothered him more.  He reported pain, numbness and locking of the ring and middle fingers of both hands.

A June 2008 electrodiagnostic study showed borderline mild to moderate right carpal tunnel syndrome and cubital tunnel syndrome, with possible developing mild left cubital tunnel syndrome.  The examiner stated that there is no evidence of cervical radiculopathy at this time.  

On VA examination in June 2008, the VA examiner noted the above results, and diagnosed degenerative disc and joint disease of the cervical spine, right carpal tunnel and cubital tunnel syndrome and left cubital tunnel syndrome.  The examiner stated that the Veteran's symptom of numbness in both hands was due to right carpal tunnel and cubital tunnel syndrome and left cubital tunnel syndrome, and that this was less likely as not (less than 50/50 probability) caused by or a result of cervical disc disease.  The rationale for this opinion was that the electromyography (EMG)/nerve conduction study (NCS) showed the above diagnoses, and ruled out cervical radiculopathy.

At his January 2012 Board hearing, the Veteran testified that with regard to his claim for left upper extremity radiculopathy, the VA employee who tested his left arm told him that he did not know how to use the machine.  

In a May 2012 medical opinion, a VA examiner reviewed the claims file, discussed the relevant medical records, and stated that there is no evidence of any cervical radicular pathology.  The examiner opined that the claimed neurological condition of the left upper extremity is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that he had no doubt that the Veteran suffered from severe neck pain, and his range of motion was limited.  However, this is different from the complaints in his upper extremities which he felt were totally separate and distinct from his neck pathology.

The evidence does not reflect, and the Veteran does not contend, that cervical radiculopathy of the left upper extremity was manifested in service or within the first post-service year.  In fact, there is no competent evidence of record showing that he has this disability.  

Evidence weighing against the claim includes the June 2008 and May 2012 VA examination reports.  The preponderance of the competent medical evidence of record reflects that cervical radiculopathy of the left upper extremity has been ruled out by electrodiagnostic studies, and by multiple VA examiners.  These medical reports are competent, of high probative value, and are fully adequate for compensation purposes.  See Nieves-Rodriquez, supra.  

The evidence of record shows that he has been diagnosed with left cubital tunnel syndrome, and there is no competent evidence of record linking this disability with service or a service-connected disability.

Although the Veteran contends that he has left upper extremity radiculopathy due to his service-connected cervical spine disability due to his service-connected cervical spine disability, he is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, the issue of whether he has this disability, and that it is related to a service-connected disability falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  As such, the Board accords more significantly more weight to the medical evidence than to the Veteran's lay assertions.  Even considering the lay statements by the Veteran with regard to the matters they are competent to address, the most probative evidence weighs against the claim of entitlement to service connection.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Higher Ratings for Cervical and Lumbar Spine Disabilities

The Veteran contends that his service-connected cervical spine and low back disabilities are more disabling than currently evaluated.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2013).

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO has rated the Veteran's service-connected cervical spine disability as 30 percent disabling under Diagnostic Code 5243 from June 18, 2008, and this is the only rating period currently in appellate status as to the cervical spine.  (As noted in the introduction, the disability rating for the period prior to that date is no longer in appellate status as it was previously adjudicated by the Board.)

The RO has rated the Veteran's service-connected low back disability (characterized as lumbar disc disease) under Diagnostic Code 5243 as 10 percent disabling prior to May 7, 2012, and as 40 percent disabling from that date.  

Initially, the Board finds that the Veteran's service-connected low back disability also includes old compression fractures of the lower thoracic spine.  See nexus opinion in the report of the October 2009 VA examination and report of October 2009 X-ray study.  Hence, the service-connected low back disability is more appropriately characterized as lumbar disc disease with old compression fractures of the lower thoracic spine.  The practical effect of this change is limited, as under the relevant rating criteria, impairment of the thoracolumbar spine is rated together.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  

As pertinent to this case, with regard to the cervical spine disability, under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A higher 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).

Regarding the low back disability, under the General Rating Formula, a 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

The notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the cervical spine is 340 degrees.  The normal combined range of motion of thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (2).  Note (4) provides that each range of motion measurement is rounded to the nearest five degrees. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

The rating criteria for IVDS based on incapacitating episodes provides for a 10 percent rating where the evidence demonstrates incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the last 12 months.  A 20 percent rating applies where the evidence demonstrates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months.  A 40 percent rating applies where the evidence demonstrates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  If there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note (1) to Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a (2013).  

Note (2) to Diagnostic Code 5243 provides that if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment.  Id.

On VA examination in June 2007, the Veteran complained of daily constant neck pain.  The Veteran reported that he had 4 incapacitating episodes during the past 12 months, each lasting 2 to 3 days.  He was able to walk 1 to 3 miles.  On examination, his posture and head position were normal.  Range of motion of the cervical spine was as follows:  flexion to 45 degrees, extension to 45 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 80 degrees, with pain.  Ankylosis was not shown.  Range of motion of the thoracolumbar spine was as follows:  flexion to 90 degrees, extension to 30 degrees, and left and right lateral rotation and flexion to 30 degrees.  There was no objective evidence of pain.  There was no additional limitation after three repetitions of range of motion.  Lasegue's sign was negative.  The examiner indicated that the low back was normal on examination.  There was no muscle spasm, atrophy, guarding, pain on motion, tenderness, or weakness.  Muscle strength and tone of the lower extremities were normal.  Sensation and reflexes were normal in the lower extremities.  The examiner concluded that the Veteran had full range of motion of the low back without sensory or motor deficits, and reiterated that the low back was normal on examination.

A May 2008 examination report by a private physician, Dr. S., reflects that the Veteran complained of pain in the neck, right arm and hand, and low back.  He reported daily neck pain and right arm pain.  It was noted that he had a recent crush injury to his right hand in August 2007.  He said that by 2006, his low back was frequently painful, and by 2007 it was painful on most days despite the fact that he had stopped doing heavy physical work in February 2006.  He said his low back pain was present on most days and could get intense for several days at a time.  Intense pain lasting a few days occurred about every 2 weeks.  On examination, he stood nearly erect at the low back with a small list to the left.  He tilted to the left when walking and there was atrophy of the gastrocnemius.  Range of motion of the cervical spine was as follows:  forward flexion was to 25 degrees, extension to 60 degrees, and left and right rotation to 45 degrees, which Dr. S. said was a moderate loss of motion.  Range of motion of the low back was as follows:  forward flexion to 60 degrees, extension to 15 degrees, right lumbar bending was to 5 degrees and left lumbar bending was to 10 degrees, but thoracic bending was normal.  There was no spasm, and there was tenderness on the left side.  On neurological examination of the upper extremities, there was no atrophy of the musculature, and strength was full in the upper extremities.  The diagnostic impression was right C5-6 disc herniation, lumbar sprain with probable left leg radiculopathy based on atrophy of the left calf, and healed fractures of the right hand.  

On VA spine compensation examination on June 18, 2008, the Veteran complained of neck pain radiating to both upper extremities.  He reported constant daily pain.  He said he had severe flare-ups every 2 to 3 weeks, which lasted 1 to 2 days.  He said that during flare-ups, he was bed-ridden, and food had to be brought to him, but he could go to the bathroom.  The examiner indicated that there were no incapacitating episodes of spine disease, and there was no ankylosis of the cervical or thoracolumbar spine.  On examination of the cervical spine, there was spasm, guarding, and pain on motion, with no atrophy, tenderness or weakness. On examination of the thoracolumbar spine, there was spasm, guarding, and pain on motion, with no atrophy, tenderness or weakness.  The examiner indicated that the muscle spasm and guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion of the cervical spine was as follows:  flexion to 10 degrees, extension to 10 degrees, left and right lateral flexion to 10 degrees, and left and right lateral rotation to 20 degrees, with objective evidence of pain on motion.  There was no additional limitation after three repetitions of range of motion.  An electrodiagnostic study showed borderline mild to moderate right carpal tunnel syndrome and cubital tunnel syndrome, with possible developing mild left cubital tunnel syndrome.  The examiner stated that there is no evidence of cervical radiculopathy at this time.  The diagnoses were degenerative disc and joint disease of the cervical spine, right carpal tunnel and cubital tunnel syndrome and left cubital tunnel syndrome.  The examiner stated that the Veteran's symptom of numbness in both hands was due to right carpal tunnel and cubital tunnel syndrome and left cubital tunnel syndrome, and that this was less likely as not (less than 50/50 probability) caused by or a result of cervical disc disease.  The rationale for this opinion was that the electromyography (EMG)/nerve conduction study (NCS) showed the above diagnoses, and ruled out cervical radiculopathy.

VA outpatient treatment records reflect ongoing treatment and pain medication for the Veteran's spine disabilities.  A November 2008 X-ray study of the lumbosacral spine showed mild degenerative changes with disc space narrowing between L4-S1.  A July 2009 MRI scan of the lumbar spine showed a large sacral arachnoid cyst, and right-sided disc protrusion at L4-5.

On VA spine examination in October 2009, the Veteran complained of low back pain radiating to his right foot.  The examiner indicated that there was no ankylosis of the cervical or lumbar spine.  There was no spasm, atrophy, guarding, or weakness.  There was pain on motion and tenderness.  Range of motion of the thoracolumbar spine was as follows:  flexion to 90 degrees, extension to 15 degrees, left and right lateral flexion to 15 degrees, and left and right lateral rotation to 25 degrees.  There was objective evidence of pain on motion.  There was no additional limitation after three repetitions of range of motion.  An October 2009 X-ray study of the thoracic spine showed old compression fractures in the lower thoracic spine and moderate degenerative changes.  The diagnosis was lumbar disc disease and old thoracolumbar degenerative disease with compression fractures.

An October 2010 VA treatment note reflects that a recent MRI scan of the cervical spine showed a right C5-6 disc osteophyte complex that the orthopedist believed was causing most, if not all, of his symptoms.

An August 2011 VA primary care note by Dr. K. reflects that the Veteran still complained of back pain controlled with oxycodone.  Seven weeks ago he reportedly had a fall while riding a bike and suffered injuries to his shoulder and the right side of the ribs, but did not go to a physician.  Now his pain was much improved, and he was back to riding a bike 45 minutes four times per week.  He said he exercised regularly and went to the gym.  He lifted weights up to 140 pounds, and said that exercise was helping him a lot.  He said the numbness in his right hand was becoming better since he started lifting weights.  The pertinent diagnostic impressions were degenerative disc disease of the cervical and lumbosacral spine.

In a September 2011 telephone call, the Veteran told a nurse that he was worried that when he saw Dr. K., the doctor did not document that he still had several "spells" throughout the year where the pain got so bad that he was stuck in his bed for 2-3 days and then it took him another 1-2 weeks to get back to a level of normal function.  He said he did not take his pain medications regularly, only when he really needed them.  He added that although everyone told him to go to the emergency room when he had severe pain, instead he just stayed in bed.  He said he was worried that the doctor's note did not indicate that he still had several weeks each year that he was non-functional.

At his January 2012 Board hearing, the Veteran testified that he had limitation of motion of the cervical spine, and constant severe pain.  He said he had lack of endurance after repetitive motion, and he did not drive much anymore as it was difficult to turn around.  He also reported episodes of incapacitation.  He said his range of motion continued to decrease as time went on.  The Veteran testified that he had limitation of motion of the low back, pain, lack of endurance after repetitive motion, and radiation into his legs, more on the right.  He also said that performing personal hygiene was difficult as it was hard to bend.  He stated that he had very frequent incapacitating episodes with his cervical spine and lumbar spine, around 25 times for each over the past year.  He said he did not run to the emergency room each time, and he did not need someone to tell him to lie down for a day or two.

A February 2012 primary care note reflects that the Veteran reported that he felt terrible, with chronic pain in the neck and lower back, of the same quality as before, with a severity between 5-10.  He was taking oxycodone, with mild improvement of the pain, which was worse with physical activity.  He said he was unable to go to the gym or lift weights because of the pain, but had been able to ride his bike.

On VA examination of the cervical spine in May 2012, the Veteran reported flare-ups 2-3 times per month that lasted for 2-3 days.  On examination of the cervical spine, range of motion was as follows:  flexion to 15 degrees, with pain at 10 degrees, extension to 10 degrees, with pain at 10 degrees, right and left lateral flexion to 20 degrees with pain at 20 degrees, and right and left lateral rotation to 30 degrees, with pain at 25 degrees.  He did not have additional limitation of motion of the cervical spine after repetitive motion.  He had guarding but this did not result in abnormal gait or spinal contour.  The examiner indicated that there were no abnormalities in the upper or lower extremities that were consistent with cervical or lumbar radiculopathy. The examiner indicated that he did not have IVDS of the cervical spine.  The examiner indicated that there was no evidence of cervical radiculopathy by examination or EMG.

The Veteran also complained of low back pain.  He denied flare-ups that impacted the function of the thoracolumbar spine.  Range of motion of the lumbar spine was as follows:  forward flexion to 60 degrees, with pain at 40 degrees, extension to 10 degrees, and pain at 10 degrees, right and left lateral flexion to 20 degrees with pain at 15 degrees, and right and left lateral rotation to 20 degrees with pain at 20 degrees.  After repetitive use testing, he had additional limitation of motion of the thoracolumbar spine; flexion was limited to 30 degrees, and extension was limited to 5 degrees.  He had no guarding or tenderness to palpation.  The examiner indicated that he did not have IVDS of the thoracolumbar spine, and had no radiculopathy or other neurologic abnormalities related to the thoracolumbar spine.  The examiner indicated that the Veteran's thoracolumbar spine resulted in a limited ability to walk more than 10 minutes, slowly.  He could sit for four to five minutes.

Having carefully considered the Veteran's contentions in light of the evidence of record and applicable law, and for the reasons and bases discussed below, the Board finds that his service-connected cervical spine disability is appropriately rated as 30 percent disabling.  The evidence reflects that there is no ankylosis of the cervical spine, and thus, a higher 40 percent schedular rating is not warranted for this disability under the General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).  On VA and private examinations, limited cervical spine motion was demonstrated, along with pain on motion, spasms, and guarding.

As to the thoracolumbar spine disability, and as discussed below, the Board finds that it is appropriately evaluated as 10 percent disabling prior to May 19, 2008, that a higher 20 percent rating is warranted from that date until May 7, 2012, and as 40 percent disabling from May 7, 2012 (the date of the VA examination that showed limitation of flexion of 30 degrees or less after repetitive motion).

During the period prior to May 19, 2008, the evidence, including a VA examination in June 2007, did not show forward flexion of the thoracolumbar spine to 60 degrees or less, a combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  To the contrary, range of motion was normal on examination in June 2007 and his forward flexion was to 90 degrees at that time.  However, forward flexion was limited to 60 degrees on private examination on May 19, 2008.  Even though range of motion was significantly higher on VA examination in 2009, resolving reasonable doubt in his favor, the Board finds that a higher 20 percent rating is warranted for the thoracolumbar spine disability during the period from May 19, 2008 to May 7, 2012 under the General Rating Formula. 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2012). 

Under the General Rating Formula, from May 19, 2008 to May 7, 2012, a higher 40 percent rating is not warranted for the service-connected thoracolumbar spine disability, as the evidence did not show forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  On VA examination in October 2009, flexion was performed to 90 degrees, extension to 15 degrees, left and right lateral flexion to 15 degrees, and left and right lateral rotation to 25 degrees.  In other words, forward flexion was no worse than 90 degrees (i.e., normal), even with consideration of pain.  VA outpatient treatment records during this period reflect varying degrees of impairment, including periods where the Veteran was biking regularly and lifting heavy weights, but nonetheless, the criteria for a higher rating in excess of 20 percent are not met during this period.

Under the General Rating Formula, from May 7, 2012, a higher 50 percent rating is not warranted for the service-connected thoracolumbar spine disability, as the evidence does not show unfavorable ankylosis of the entire thoracolumbar spine.  

And since there is degenerative disc disease in the cervical and lumbar spine, the Board also has considered whether a higher rating is warranted via application of Diagnostic Code 5243.  However, the May 2012 VA examiner has explicitly stated that the Veteran does not have intervertebral disc syndrome (IVDS) of the cervical or thoracolumbar spine.  Further, although there is clear evidence of degenerative disc disease, despite the Veteran's lay assertions, there is no evidence of incapacitating episodes that meet the above regulatory definition.  As such, Diagnostic Code 5243 cannot serve as grounds for increasing the rating for his cervical or thoracolumbar spine disabilities.  There are no other relevant code sections for consideration.

As for separate evaluations of the chronic neurologic manifestations associated with the Veteran's cervical spine disability, as noted above, an additional separate neurological rating has already been awarded for radiculopathy of the right upper extremity, and radiculopathy of the left upper extremity is not shown.

The Board has also considered whether a separate evaluation is warranted for neurological symptoms associated with the Veteran's service-connected thoracolumbar spine disability throughout the rating period on appeal.  In the present case the Board notes that the medical evidence of record reveals no significant chronic neurological abnormalities due to the service-connected thoracolumbar spine disability.  Despite one private examination in May 2008 that suggested that there was "probable" lumbar radiculopathy based on atrophy of the left calf, several other neurological examinations of the lower extremities were normal.  Specifically, strength and sensation were normal in the lower extremities and straight leg raise was negative on nearly every examination.  Reflexes were generally normal.  No atrophy was seen on examination in 2009 or 2012, and the 2012 VA examiner found no radiculopathy.  Given the foregoing, the overall evidence reveals an essentially normal neurologic disability picture throughout the entire rating period on appeal.  Accordingly, assignment of a separate evaluation for neurologic manifestations of the thoracolumbar spine disability is not warranted here.

Extraschedular Consideration 

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded. 38 C.F.R. § 3.321 (b)(1) (2013).  In Thun v. Peake, 22 Vet. App. 111 (2011), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

Here, the Board also finds that the schedular rating criteria do reasonably describe his disability level and symptomatology; his complaints of neck and back symptoms are already included in the currently assigned ratings.  The assigned schedular evaluations are adequate.  Thun, 22 Vet. App. at 115.  As noted above, the Veteran's cervical and thoracolumbar spine disabilities are manifested by signs and symptoms such as pain and lack of range of motion, which impairs his ability to stand and walk for a prolonged period as well as participate in some physical activities.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule. 

The Diagnostic Code in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion and on IVDS.  See 38 C.F.R. § 4.71a, General Formula, DCs 5235-5243 (providing ratings on the basis of limited flexion, extension, rotation, spasms, incapacitating episodes, etc.).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Finally, the Board notes that under Johnson v. McDonald, ___ F.3d ___, No. 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.










							(Continued on the next page)

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for obstructive sleep apnea is denied.

Service connection for a left upper extremity neurological disability to include left cubital tunnel syndrome and left upper extremity radiculopathy is denied.

From June 18, 2008, a rating in excess of 30 percent for a bulging disc C3-4 and herniated disc C5-6 with cord encroachment is denied.

A higher rating in excess of 10 percent prior to May 19, 2008, for service-connected lumbar disc disease with old compression fractures of the lower thoracic spine, is denied.

During the period from May 19, 2008 to May 7, 2012, a higher 20 percent rating is granted for the service-connected thoracolumbar spine disability, subject to the laws and regulations governing the payment of monetary benefits.

During the period from May 7, 2012, higher rating in excess of 40 percent for the service-connected thoracolumbar spine disability is denied.




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


